Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gao et al (“Cortical Models Onto CMOL and CMOS—Architectures and Performance/Price” 2007).
1. A neuromorphic network comprising: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a cross-bar array implementing binary stochastic spike-timing-dependent plasticity (STDP) (See e.g. abstract, Fig. 9 on CrossNet, Fig. 2 on crossbar, abstract and Fig. 11 on STDP and spiking neurons), wherein the cross-bar array comprises a plurality of static random access memory (SRAM) devices interconnecting the neurons (See e.g. Fig. 11 and section IV-C that spiking Model are implemented in SRAM).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


2. The neuromorphic network of claim 1, wherein the cross-bar array further comprises: multiple axon paths; multiple dendrite paths; and multiple membrane paths (See e.g. Fig. 2 and Fig. 9 on inputs (axon), outputs (dendrite) and synapses (membrane paths)).



4. The neuromorphic network of claim 2, wherein each SRAM device is at a cross-point junction of the cross-bar array coupled between a dendrite path of the cross-bar array and an axon path of the cross-bar array, and between the dendrite path and a membrane path of the cross-bar array (See e.g. Fig. 11 and section IV-C that weight and weight cache are implemented in SRAM.  See also Fig. 12 that weights are for presynaptic and postsynaptic/output).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al (“Cortical Models Onto CMOL and CMOS—Architectures and Performance/Price” 2007) in view of Masquelier et al (“Spike Timing Dependent Plasticity Finds the Start of Repeating Patterns in Continuous Spike Trains” 2008)
5. Gao disclose STDP and SRAM, but fails to disclose wherein each SRAM device provides binary stochastic STDP based on neuron activity of the neurons in a time phased fashion.
 However, Masquelier disclose STDP (thereby in same field of endeavor) and binary stochastic STDP based on neuron activity of the neurons in a time phased fashion1 (See e.g. pg. 2 on stochastic model and 64 Hz).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the neural model of Gao to incorporate stochastic STDP of Masquelier.
Given the advantage of stochastic STDP is able to solve a very difficult computational probalem (See Masquelier’s abstract), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al (“Cortical Models Onto CMOL and CMOS—Architectures and Performance/Price” 2007) in view of Schemmel et al (“Implementing Synaptic Plasticity in a VLSI Spiking Neural Network Model” 2006)

 However, Schemmel disclose Spiking neural network model (thereby in same field of endeavor) and wherein each SRAM device is a binary state SRAM device including a transistor (See e.g. section III on weight storage is implemented as static RAM, and section IV that weight are stored with binary weight transistors).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the neural model of Gao to incorporate neural model of Schemmel
.

Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al (“Cortical Models Onto CMOL and CMOS—Architectures and Performance/Price” 2007) in view of ANANTHANARAYANAN et al (US 20090076993 A1)
7. Gao disclose neuron model with STDP, but fails to disclose wherein the neuromorphic network is a probabilistic asynchronous network.
 However, ANANTHANARAYANAN disclose STDP (thereby in same field of endeavor) and wherein the neuromorphic network is a probabilistic asynchronous network (See e.g. [0018] on simulating neuron/synapse in asynchronous fashion, and [0029] that the simulated neuron are interconnected in probabilistic fashion).
It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the neural model of Gao to incorporate neural model of ANANTHANARAYANAN.
Given the advantage of computationally efficient (See e.g. ANANTHANARAYANAN’s abstract), one having ordinary skill in the art would have been motivated to make this obvious modification.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schemmel et al “Wafer-Scale Integration of Analog Neural Networks” 2008) also disclose STDP, SRAM and crossbar.  See e.g. section III-A.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0046] The FET driven PCM synaptic devices 22 implement STDP in a time phased fashion… wherein spiking of neurons are restricted to certain time phases or a global timing reference, providing programming activity in synapses that are phased. … In one example, a typical frequency required to mimic biological phenomena is about 10 KHz, leaving an ample time window for communication and programming of nanoscale electronic components.